ACCEPTED
                                                                                      14-14-00936-CR
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                1/15/2015 12:03:22 PM
                                                                                  CHRISTOPHER PRINE
                               No. 14-14-00936-CR                                              CLERK




                                      IN THE
                                                                       FILED IN
                                                                14th COURT OF APPEALS
                      Court of Appeals                             HOUSTON, TEXAS

         For the Fourteenth Judicial District of Texas          1/15/2015 12:03:22 PM
                                                                CHRISTOPHER A. PRINE
                         At Houston                                      Clerk

                                  __________

             DARRYL KENT AUTHORLEE,
                                   Appellant
                                        v.

                   THE STATE OF TEXAS
                                   Appellee
                                   _________
                               Cause number 240766
                        In the 185th Judicial District Court
                             Of Harris County, Texas
                                   _________

   Appellant’s Motion for Extension of Time Within
          Which to file the Appellant’s Brief
                                  __________

TO THE HONORABLE FIRST COURT OF APPEALS:

      Darryl Kent Authorlee, the appellant, under TEX. R. APP. P. 10.1 & 10.5(b),

moves for an extension of time within which to file his appellate brief. In support

of his motion, the appellant submits the following:

      (A)   The appellant’s brief is due on January 14, 2015.
      (B)   The appellant seeks an extension of time to file the appellant’s brief
            until, February 13, 2015.
      (C)   The appellant relies upon the following facts to reasonably explain the
            need for an extension:
                  Due to the undersigned’s work load, more time is necessary to
                  review the appellant record and prepare an appellate brief; the
                  trial court denied the appellant’s request for DNA testing and
                  the record will take some time to completely review.

      (D) No previous motion requesting an extension of time to file the
          appellant’s brief has been requested or granted.

      WHEREFORE, February 13, 2015.

                                            Respectfully submitted,

                                               __/s/__Kelly Smith___________
                                               KELLY ANN SMITH

                   CERTIFICATE OF COMPLIANCE & SERVICE

      Pursuant to TEX. R. APP. P. 9.5 & 9.4, this certifies that this document

contains 276 words and a copy of the foregoing was served on the State at the

following address: Devon Anderson, District Attorney,    1201 Franklin, 6th Floor,

Houston, Texas 77002.


                                               __/s/__KellySmith______________
                                               KELLY ANN SMITH
                                               Texas Bar No. 00797867

                                               P.O. Box 10751
                                               Houston, TX 77206
                                               281-734-0668
                                               Kelly.A.Smith.06@gmail.com




                                           2